IEC ELECTRONICS CORP.


FORM OF RESTRICTED STOCK AWARD AGREEMENT
PURSUANT TO
2001 STOCK OPTION AND INCENTIVE PLAN
 
THIS RESTRICTED STOCK AWARD AGREEMENT (the "Award Agreement"), is dated as of
______________ by and between IEC Electronics Corp., a Delaware corporation (the
"Company"), and _______________ (the "Grantee").
 
In accordance with the provisions of the 2001 Stock Option and Incentive Plan of
the Company (the "Plan"), the Compensation Committee (the “Committee”) of the
Board of Directors of the Company has authorized the execution and delivery of
this Award Agreement on the terms and conditions herein set forth and as
otherwise provided in the Plan.  All defined terms used in this Award Agreement
but not defined herein shall have the meanings ascribed to them in the Plan.
 
NOW, THEREFORE, in consideration of services rendered and to be rendered by
Grantee and the mutual covenants hereinafter set forth and for other good and
valuable consideration, the parties hereto agree as follows:
 
1.
Award of Restricted Stock.  The Company hereby grants to the Grantee as of the
date of this Award Agreement (the "Date of Grant") an award (the "Award") of
___________ shares of common stock of the Company, $.01 par value (the
“Restricted Shares”), on the terms and conditions and subject to the
restrictions set forth in this Award Agreement and as otherwise provided in the
Plan.

 
2.
Restriction Periods and Vesting.  All of the Restricted Shares are non-vested
and forfeitable as of the Date of Grant.  Subject to the terms and condition set
forth in this Agreement and the Plan, the Restricted Shares granted shall become
vested, rounded to the nearest whole shares as follows:


 
1

--------------------------------------------------------------------------------

 

3.
Restrictions on Transfer.  Except as otherwise provided in this Award Agreement,
until the Restricted Shares become vested and non-forfeitable, they may not be
sold, exchanged, transferred, pledged, hypothecated or otherwise disposed of,
except by will or the laws of descent and distribution, and they shall not be
subject to execution, attachment or similar process.  Any attempted assignment,
transfer, pledge, hypothecation, or other disposition of the Restricted Shares
contrary to the provisions hereof, and the levy of any execution, attachment, or
similar process upon the Restricted Shares, shall be null and void and without
effect.

 
4.
Termination of Employment; Detrimental Activities.  If the Grantee's employment
with the Company is terminated for any reason whatsoever, other than death,
Disability, Retirement or Change in Control, all Restricted Shares that are not
then vested and non-forfeitable shall be immediately and automatically forfeited
by the Grantee without any further action by the Company and shall be returned
to or cancelled by the Company.  If the Grantee shall engage in any Detrimental
Activity (as defined in the Plan) prior to the vesting of the Restricted Shares,
the Committee may cancel, rescind, suspend, withhold or otherwise limit or
restrict this Award of Restricted Shares.


 
2

--------------------------------------------------------------------------------

 

5.
Taxes and Section 83(b) Election.

 
5.1.
Income Taxes and Tax Withholding

 
 
The Grantee acknowledges that upon the date any Restricted Shares granted hereby
become vested (or, in the event that the Grantee makes an election under Section
83(b) of the Internal Revenue Code of 1986, as amended, (the "Code"), upon the
Date of Grant with respect to all Restricted Shares) the Grantee will be deemed
to have taxable income measured by the then Fair Market Value of such Restricted
Shares.  The Grantee acknowledges that any income or other taxes due from
Grantee with respect to such Restricted Shares shall be the Grantee's
responsibility.

 
 
The Grantee agrees that the Company may withhold from the Grantee's
remuneration, if any, the minimum statutory amount of federal, state and local
withholding taxes attributable to such amount that is considered compensation
includable in such person's gross income.  At the Company's discretion, the
amount required to be withheld may be withheld in cash from such remuneration or
in kind from the Restricted Shares.  The Grantee further agrees that, if the
Company does not withhold an amount from the Grantee's remuneration sufficient
to satisfy the Company's income tax withholding obligation, the Grantee will
reimburse the Company on demand, in cash, for the amount under-withheld.

 

 
3

--------------------------------------------------------------------------------

 

5.2
Section 83(b) Election

 
 
Grantee understands that Grantee may elect to be taxed at the time of the Date
of Grant, rather than at the time the restrictions lapse, by filing an election
under Section 83(b) of the Code (an "83(b) Election") with the Internal Revenue
Service within 30 days of the Date of Grant.  In the event Grantee files an
83(b) Election, Grantee will recognize ordinary income in an amount equal to the
difference between the amount, if any, paid for the Restricted Shares and the
Fair Market Value of such shares as of the Date of Grant.  Grantee further
understands that an additional copy of such 83(b) Election form should be filed
with Grantee's federal income tax return for the calendar year in which the Date
of Grant falls.  Grantee acknowledges that the foregoing is only a summary of
the effect of United States federal income taxation with respect to the award of
Restricted Shares hereunder, and does not purport to be complete.  GRANTEE
FURTHER ACKNOWLEDGES THAT THE COMPANY IS NOT RESPONSIBLE FOR FILING THE
GRANTEE'S 83(b) ELECTION, AND THE COMPANY HAS DIRECTED GRANTEE TO SEEK
INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE INTERNAL REVENUE
CODE, THE INCOME TAX LAWS OF ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY IN WHICH
GRANTEE MAY RESIDE AND THE TAX CONSEQUENCES OF GRANTEE'S DEATH.

 
6.
Stock Certificates.

 
6.1
Certificate; Book Entry

 
 
The Company shall issue the Restricted Shares either (i) in certificate form or
(ii) in book entry form, registered in the name of the Grantee, with legends, or
notations, as applicable, referring to the terms, conditions and restrictions
applicable to the Restricted Shares.

 
6.2
Legend

 
 
The Grantee agrees that any certificate issued for the Restricted Shares prior
to the lapse of any outstanding restrictions relating thereto shall be inscribed
with the following legend:


 
4

--------------------------------------------------------------------------------

 
 
This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including forfeiture provisions and restrictions against
transfer (the "Restrictions"), contained in the IEC Electronics Corp. 2001 Stock
Option and Incentive Plan, as amended, and in an Award Agreement entered into
between the registered owner and the Company.  Any attempt to dispose of these
shares in contravention of the Restrictions, including by way of sale,
assignment, transfer, pledge, hypothecation or otherwise, shall be null and void
and without effect.
 
6.3
Custody

 
 
The Company may retain physical custody of the certificates representing the
Restricted Shares until all of the restrictions on transfer pursuant to this
Award Agreement lapse or shall have been removed; in such event the Grantee
shall not retain physical custody of any certificates representing unvested
Restricted Shares issued to Grantee.

 
6.4
Delivery of Certificates Upon Vesting

 
 
Upon the lapse of restrictions relating to any Restricted Shares, the Company
shall, as applicable, either remove the notations on any such Restricted Shares
issued in book-entry form or deliver to the Grantee or the Grantee's personal
representative a stock certificate representing a number of shares of common
stock, free of the restrictive legend described above, equal to the number of
Restricted Shares with respect to which such restrictions have lapsed.  If
certificates representing such Restricted Shares shall have heretofore been
delivered to the Grantee, such certificates shall be returned to the Company,
complete with any necessary signatures or instruments of transfer prior to the
issuance by the Company of such unlegended Restricted Shares of common stock.


 
5

--------------------------------------------------------------------------------

 

6.5
Unvested Forfeited Shares

 
 
Any Restricted Shares forfeited pursuant to this Award Agreement shall be
transferred to, and reacquired by, the Company without payment of any
consideration by the Company, and neither the Company nor any of the Grantee's
successors, heirs, assigns or personal representatives shall thereafter have any
further rights or interests in such shares.  If certificates for any such
Restricted Shares containing restrictive legends shall have theretofore been
delivered to the Grantee (or Grantee's legatees or personal representative),
such certificates shall be returned to the Company, complete with any necessary
signatures or instruments of transfer.

 
6.6
Stock Power; Power of Attorney

 
 
Concurrently with the execution and delivery of this Award Agreement, Grantee
shall deliver to the Company an executed stock power in the form attached hereto
as Exhibit A, in blank, with respect to such Restricted Shares.  Grantee, by
acceptance of the Award, shall be deemed to appoint, and does so appoint by
execution of this Award Agreement, the Company and each of its authorized
representatives as Grantee's attorney(s)-in-fact to effect any transfer of
unvested forfeited shares.

 
7.
Capital Changes and Adjustments.  This Award shall be adjusted by the Committee
at the same time as adjustments are made in accordance with Section 4.2 of the
Plan with regard to "Adjustments in Authorized Stock and Awards" in a manner
similar to, and subject to, the same requirements under Section 4.2 of the Plan.

 
8.
Shares Issued Upon Changes in Capitalization.  The restrictions imposed under
this Award Agreement shall apply as well to all shares or other securities
issued in respect of the Restricted Shares in connection with any stock split,
stock dividend, stock distribution, recapitalization, reclassification, merger,
consolidation or reorganization.


 
6

--------------------------------------------------------------------------------

 
 
9.
Lapse of Restrictions and Acceleration of Vesting.  Prior to the lapsing of the
restrictions in accordance with Section 2 hereof, in the event of (a) any tender
offer or exchange offer (other than an offer by the Company) for the Company's
common stock, or a dissolution or liquidation of the Company, or a merger or
consolidation or similar transaction in which the Company is not the surviving
company, or a sale, exchange or other disposition of all or substantially all of
the Company assets, or other Change in Control of the Company (as defined in the
Plan), or (b) the Grantee's termination of employment with the Company by reason
of death, Disability, or Retirement, the restrictions set forth in this Award
Agreement shall immediately lapse, the Restricted Shares shall become fully
vested, and the Company shall issue the certificate representing the Restricted
Shares without a restrictive legend.

 
10.
Amendment to this Award Agreement.  The Committee may modify or amend this Award
Agreement if it determines, in its sole discretion, that amendment is necessary
or advisable in the light of any addition to or change in the Internal Revenue
Code or in the regulations issued thereunder, or any federal or state securities
laws or other law or regulation, which change occurs after the Date of Grant of
this Award and by its terms applies to this Award.  No amendment of this Award,
however, may, without the consent of the Grantee, make any changes which would
adversely effect the rights of such Grantee.

 
11.
Right of Employment.  Nothing contained herein shall confer upon the Grantee any
right to be continued in the employment of the Company or interfere in any way
with the right of the Company, which is hereby reserved, to terminate Grantee's
employment at any time for any reason whatsoever, with or without cause and with
or without advance notice.


 
7

--------------------------------------------------------------------------------

 
 
12.
Rights as a Shareholder.  Upon issuance of the stock certificate evidencing the
Restricted Shares and subject to the restrictions contained in Sections 2, 3, 4,
and 6, the Grantee shall have all the rights of a shareholder of the Company
with respect to the Restricted Shares, including the right to vote the
Restricted Shares and receive all dividends and other distributions paid or made
with respect thereto.

 
13.
Notices.  Notices hereunder shall be in writing and if to the Company shall be
delivered personally to the Secretary of the Company or mailed to its principal
office, 105 Norton Street, P.O. Box 271, Newark, New York 14513, addressed to
the attention of the Secretary and, if to the Grantee, shall be delivered
personally or mailed to the Grantee at Grantee's address as the same appears on
the records of the Company.

 
14.
Interpretations of this Award Agreement.  All decisions and interpretations made
by the Committee with regard to any question arising hereunder or under the Plan
shall be binding and conclusive on the Company and the Grantee.  The Award and
the Restricted Shares are subject to the provisions of the Plan which are
incorporated hereby by reference.  In the event there is any inconsistency
between the provisions of this Award Agreement and those of the Plan, the
provisions of the Plan shall govern.

 
15.
Successors and Assigns.  This Award Agreement shall bind and inure to the
benefit of the Company and the successors and assigns of the Company and to the
Grantee and to the Grantee's heirs, executors, administrators, successors and
assigns.


 
8

--------------------------------------------------------------------------------

 
 
16.
Governing Law.  The laws of the State of Delaware shall govern the
interpretation, validity, enforcement and performance of the terms of this Award
Agreement regardless of the law that might be applied under principles of
conflicts of laws.

 
17.
Acknowledgement; Bound by Plan.  By signing the Award Agreement, the Grantee
acknowledges that Grantee has received a copy of the Plan, has had an
opportunity to review the Plan and this Award Agreement in their entirety,
understands all provisions of the Plan and this Award Agreement, and agrees to
be bound by, and to comply with, all the terms and provisions of the Plan and
this Award Agreement.

 
IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
by its duly authorized officer and the Grantee has set Grantee's hand, on the
day and year first above written.
 
IEC ELECTRONICS CORP.
     
By
     
W. Barry Gilbert
       
Its:
Chief Executive Officer and
 
Chairman of the Board
     
Grantee
           
___________________________________
 


 
9

--------------------------------------------------------------------------------

 

Exhibit A
 
STOCK POWER
 
For Value Received ____________________  hereby sells, assigns and
transfers unto  the Corporation
__________ Shares of the Common Stock of IEC ELECTRONICS CORP. standing in my
name on the books of said Corporation represented by Certificate(s)
No(s)._______, and does hereby irrevocably constitute and appoint
 
__________________________________________________________
attorney to transfer the said stock on the books of said Corporation
with full power of substitution in the premises.
 
Dated:__________________
 

       
Witness
     


 
10

--------------------------------------------------------------------------------

 